Citation Nr: 1641254	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for a lumbar spine disorder, to include degenerative joint and disc disease of the lumbar spine.  

4.  Entitlement to service connection for a cervical spine disorder, to include degenerative joint and disc disease of the cervical spine.  

5.  Entitlement to service connection for a left arm disorder, to include the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

In April 2014, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

The Veteran's claims were remanded by the Board in August 2014 in order to obtain VA medical examinations and medical opinions.  The requested development has been completed.  

The issue of entitlement to service connection for a right ankle disorder, and the issue of entitlement to service connection for a left arm disorder, to include the left hand, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's current disabilities of the right knee, lumbar spine, and cervical spine first developed many years after discharge from service and are not related to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a lumbar spine disorder, to include degenerative joint and disc disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a cervical spine disorder, to include degenerative joint and disc disease of the cervical spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by a July and August 2009 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), private medical records and VA treatment records have been associated with the record.  The Veteran has been provided VA medical examinations and medical opinions have been obtained.  He has provided testimony at a hearing.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims decided below after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Service Connection Law and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this case, there is no presumed service connection because arthritis was not medically diagnosed within one year of discharge.

III.  Spine and Right Knee Claims

The Veteran submitted his claims for service connection for cervical spine, lumbar spine, and right knee disabilities in 2009.  He testified at his April 2014 hearing that he injured his back, neck, right knee, left arm and hand when he was assaulted and he fell off a cliff.  

The Veteran's August 1977 separation examination report reveals no neck, low back, or right knee complaints or abnormalities.  The clinical evaluation of the spine and lower extremities was normal.  A September 1974 STR indicates that the Veteran was in an altercation that resulted in a fracture of the distal radius of the left wrist after being shoved off the edge of a road.  Another STR, later in September 1974, notes that the Veteran had a bruised right thigh from being assaulted and pushed over a cliff.  A July 1975 STR notes that the Veteran hurt his right arm playing football.  A May 1977 STR shows that the Veteran had a left hand 4th metacarpal fracture.  In December 1975 the Veteran injured his right ankle.  

A September 2014 VA examination report reveals that the Veteran had cervical spine surgery in 2009.  The diagnoses included cervical spine degenerative disc disease, canal stenosis, neural foraminal narrowing with myelomalacia/myelopathy status post-surgical decompression and fusion.  The VA examiner reviewed the Veteran's medical records in VBMS and opined that the Veteran's current cervical spine disability is less likely than not related to military service or any event documented during military service.  

The September 2014 VA examiner noted that the Veteran had degenerative disc disease of the lumbar spine.  He opined that the Veteran's current lower back disability is less likely than not related to military service or any event documented during military service.  

VA examination in September 2014 indicates that the Veteran had partial ACL tear, meniscal tear, degenerative joint disease, and bursitis of the right knee.  The Veteran attributed his right knee disability to a football injury during service.  The VA examiner opined that the Veteran's current right knee disabilities are less likely than not related to military service or any event documented during military service.  

The VA examiner noted that there was no evidence of any complaints related to the neck, low back, or right knee while on active duty or in proximity to or related to the cliff incident.  He further noted that the Veteran served an additional three years following the cliff incident without any complaints, treatment, or diagnosis related to the neck, low back, or right knee.  He finally noted that the separation examination report is negative for any neck, low back, or right knee complaints or abnormalities. 

With regard to the neck, the VA examiner indicated that the Veteran stated that he did not recall having any problems with the neck other than some mild stiffness.  The Veteran indicated that he did not seek care for the neck and was not treated. The Veteran reported that the neck did "OK".  He reported that on return to the US, he did not seek care.  He indicated having an episode of the left arm locking up along with some neck pain in 1974/75 while stationed in Virginia Beach.  He stated that he did not seek care. The Veteran reported that it eventually eased up on its own.  The Veteran indicated that he did not seek care following discharge until approximately 1979 or 1980.  He reported that he was seen by several health care providers including chiropractors.  He did not recall the diagnoses. He stated that the chiropractic care seemed to help at the time.

With regard to the lumbar spine, the VA examiner indicated that the Veteran reported that he did not recall when he started to have low back problems.  He assumed this may have started when he fractured his left wrist/forearm in Okinawa.  The Veteran stated that he has had a long history of low back pain, but is unsure of any details.  He reported that he sought treatment at the VA in approximately 2008.  He reported that he had seen a chiropractor at the VA, and this seemed to help.  He has not been treated for the low back recently.

During the September 2014 VA examination regarding the right knee, the Veteran reported that he started to have right knee problems in 1973/74.  He stated that he injured the right knee while playing football in Okinawa.  He recalled being hit in the right knee "high and low" resulting in right knee pain.  He stated the he did not seek care.  He stated that after that incident, he went back to his barracks and squatting/bent down to retrieve and item from his foot locker and the right knee popped causing him to go down to the floor. He indicated that he did not seek care.  He states the knee eventually improved, though he had to be very careful with it.  He reported that he had no further problems until approximately 1979/80 after discharge.  He stated that jumped off the back of a trailer landing on the right knee causing it to buckle. He went to the ground in pain.  He stated that did not seek care at that time.  He indicated that his knee improved some.  He recalled an episode in the mid 80s when he stepped off the stairs and felt the right knee buckle again.  He stated that he did not seek care.  He stated that he has been treated since 2008 at the VA.

The Board finds that the weight of the evidence, lay and medical, does not demonstrate continuity of symptoms related to the claimed neck, low back or right knee conditions.  As noted above, the STRs do not show complaints, findings, or diagnoses related to the claimed neck, low back or right knee conditions.  While the Veteran asserted he had symptoms in service, such symptoms are not shown by the contemporaneous STRS.  At the time of the VA examinations in September 2014, the Veteran reported a history of neck, low back and right knee problems but did not report having continuous symptoms since service.  The Board finds that the weight of the evidence does not demonstrate continuity of symptoms and service connection is not warranted on that basis. 


The Board has considered the Veteran's assertions that his current disabilities of the neck, low back, and right knee were caused by injuries during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran has current neck, low back, or right knee disabilities that are related to injuries during service, is a complex medical issue and it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Consequently the Veteran's assertions are of little probative value.  

In this case the most probative evidence of record are the opinions of the September 2014 VA examiner.  He reviewed the Veteran's medical history, he examined the Veteran, and he gave a thorough rational for his opinions.  His opinions are supported by the medical records, which do not indicate any relationship between the Veteran's current neck, low back, or right knee disabilities and his military service.  

As shown above, the greater weight of the evidence, and the most probative evidence, demonstrates that the Veteran's current neck, low back, and right knee disabilities are unrelated to service.  As the preponderance of the evidence is against the claims, service connection for current neck, low back, and right knee disabilities is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  For these reasons, these claims are denied.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a right knee disorder is denied.  

Entitlement to service connection for a lumbar spine disorder, to include degenerative joint and disc disease of the lumbar spine, is denied.  

Entitlement to service connection for a cervical spine disorder, to include degenerative joint and disc disease of the cervical spine, is denied.  


REMAND

The Board finds that the September 2014 VA medical examinations/opinions regarding the Veteran's right ankle and his left arm/hand are insufficient.  Consequently, these claims must be remanded in order to obtain the requested opinions as directed by the August 2014 Board remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998).   

In particular, the August 2014 Board decision instructed that the VA examiner to provide an opinion regarding whether the Veteran's current right ankle disability is related to the December 1975 right ankle injury noted in the service treatment records.  Not only did the September 2014 VA examiner not discuss the December 1975 right ankle injury, but he apparently did not know about the injury.  He stated in his report, "This examiner finds no evidence of any complaints related to the right ankle while on active duty."  Consequently, a new VA examination of the right ankle is necessary so that a sufficient medical opinion may be obtained.  

The September 2014 VA examination report/opinion regarding the left arm and hand is also insufficient.  Although the VA examiner discussed the Veteran's in-service wrist fracture, the examiner did not discuss the Veteran's May 1977 left hand fracture.  A new VA examination must be provided that takes into consideration all of the injuries to the Veteran's left upper extremity during service, including noting that his left forearm was shown to be 1.75 inches smaller in diameter than his right forearm on VA examination in September 2009.  

VA will consider whether the Veteran has any current left arm/hand disability that is secondary to the Veteran's service-connected residuals of a left radius fracture.  The Board notes that although the Veteran was sent a VCAA letter regarding his service connection claims, he has not been provided a VCAA letter which informed him of the information and evidence necessary to substantiate a claim for service connection on a secondary basis.  The Veteran should be provided VCAA notice regarding secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VCAA notice letter in regard to his claim for service connection for left arm/hand disability.  The notice letter should include an explanation as to the information or evidence needed to establish a claim for service connection on a secondary basis.

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current right ankle, left arm and left hand disorders.  All indicated tests and studies, including x-rays of the left hand, should be performed and all findings should be reported in detail.  The claims folder and all other pertinent information should be made available to the examiner and the examiner should note such review in his/her report.  

With regard to the right ankle, the examiner is to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) any disability found is related to the Veteran's period of service, with specific reference being made to the December 1975 incident where the Veteran injured his right ankle.  Detailed rationale is requested for each opinion that is rendered.  

With regard to the left arm, to include the left hand, the examiner should discuss the September 1974 injury to the left wrist requiring surgical placement of a pin, and the May 1977 left 4th metacarpal fracture.  The examiner should note the circumference of each forearm and note the cause if they are significantly different in size.  With regard to all current disorders of the left hand and arm which are found to be present, the examiner is to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) any disability found is related to the Veteran's period of service, with specific reference being made to the left wrist and left metacarpal fractures during service.  

If the examiner finds that any current left arm/hand disorder is not related to service, the examiner is then requested to render an opinion as to whether it is at least as likely as not that any current left arm disorder, to include the hand, is caused or aggravated (chronically worsened) by the service-connected left wrist disorder.  Complete detailed rational is requested for each opinion that is rendered.  

3.  After undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


